SULLIVAN, C. J.-
This ease involves the right and title of the wife to certain money deposited in the defendant bank by herself, and the contention was made in this case that said savmgs deposit was community property and could be applied by the bank on its claim on the husband’s indebtedness, on the theory that the same was community property subject to the husband’s debts.
On the authority of the case of W. B. Wilkerson, Trustee in Bankruptcy, Respondent, v. Myrtle F. Aven, Appellant, just decided by this court, the judgment entered in this case *567must be reversed and the cause remanded with instructions to enter judgment in favor of appellant.
Costs awarded to appellant.
Truitt, J., concurs.